Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
The claim set filed May 12, 2022 has been amended as follows: 

12. (Currently Amended)  The garment according to claim 1, wherein the distance K is comprised between 72 cm and 75 cm.

Specification
The amendment to the specification filed November 16, 2020 has been labeled as DO NOT ENTER as the amendment does not line up with the specification as originally filed.  Examiner has incorporated the intended amendments below.  
The specification filed June 14, 2018 has been amended as follows: 
Please amend p. 1, lines 15-17 to recite:
To this end, it is proposed here a convertible garment, intended to be worn in several configurations of wearing by an individual/user 
	Please amend p. 8, lines 18-21 to recite:
In the shown example, the seamed connection 71' which is made out of a small piece of cloth 79 a few centimetres long (dimension G), and a few centimetres wide (dimension M2), this piece being sewed from one side to the front panel and from the other side to the back panel without buttonhole nor slit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732